Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Detailed Action
	This action is in response to the papers filed August 3, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 12-13, 15-16, and 21, drawn to a vector that comprises a 3' LTR comprising one or more promoter sequences operably linked to a sequence encoding one or more CRISPR guide sequences.

Within Group I, Applicant has elected without traverse the following species, wherein:
	i) the alternative structural feature of the vector is the LTR comprises a Hl promoter sequence and/or a U6 promoter sequence, as recited in Claim 13(a); and 
	ii) the alternative structure encoded by the additional nucleic acid sequence is one or more of the CRISPR guide sequences specific for a locus controlling the expression of the TCR-CD3 complex, as recited in Claim 16(a).

The instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16(a). Thus, the Examiner rejoins species embodiments 16(a) and 16(b) of the alternative structure encoded by the additional nucleic acid sequence. 

Amendments
           Applicant's response and amendments, filed June 24, 2022, is acknowledged. 
Applicant has cancelled Claims 1-11, 14, 17-20, and 22-38, amended Claim 12, and withdrawn Claims 15 and 21.
Claims 12-13, 15-16, 21, and 39 are pending.
	Claims 15 and 21 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 12-13, 16, and 39 are under consideration. 

Priority
This application is a 371 of PCT/GB2017/053862 filed on December 21, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the foreign patent application UK 1706101.1 filed on April 18, 2017 and UK 1621874.5 filed on December 21, 2016 are provided with the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 12-13 and 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004), Westerhout et al (Molecular Therapy 14(2): 268-275, 2006), and Wang et al (CCR5 Gene Disruption via Lentiviral Vectors Expressing Cas9 and Single Guided RNA Renders Cells Resistant to HIV-1 Infection, PLoS One 9(12): e115987, doi:10.1371/journal.pone.0115987; 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 12, Kennedy et al is considered relevant prior art for having taught viral expression vectors comprising a U6 promoter (which is a Pol III promoter) operably linked to one or more CRISPR/Cas guide RNAs (e.g. pg 84, col. 2, “the U6 promoter for dual sgRNA expression”; Figure 3a), wherein said viral vector is a lentiviral vector, to wit, a recombinant HIV vector.

	While Kennedy et al teach wherein the U6-sgRNA cassette is placed near the ITR or LTR of the viral vector (Figure 4), Kennedy et al do not teach the U6-sgRNA cassette is placed in the ITR or LTR. 
However, prior to the effective filing date of the instantly claimed invention, Devroe et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter, to wit, H1 or U6, operably linked to a small interfering RNA (RNAi) to mediate gene-specific silencing in mammalian cells (Figure 1). Devroe et al illustrate locations within the viral vector, including lentiviral vector, in which the artisan may place the promoter-RNA cassette, including the 3’ LTR (per art-recognized LTRH1 and pBABE-Puro-LTR-shRNA vectors (Figure 1) and LVsiGFP vector (Figure 2)). 
Similarly, Westerhout et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter operably linked to a small hairpin RNA (shRNA) is inserted into the 3’ LTR (Figure 1), wherein said vector is a viral vector, more specifically, a lentiviral vector, to wit, a recombinant HIV vector.

Kennedy et al do not teach wherein the vector comprising the CRISPR guide RNA sequences does not comprise a CRISPR guided DNA modification enzyme. However, prior to the effective filing date of the instantly claimed invention, Wang et al is considered relevant prior art for having taught vectors for delivery of CRISPR guide sequences and CRISPR guided DNA modification enzymes, wherein: 
the CRISPR guide sequences are present in a first vector (Figure 1a); 
the CRISPR guided DNA modification enzyme is encoded by a second vector (Figure 1a); or 
the CRISPR guide sequence and the CRISPR guided DNA modification enzyme are encoded by the same vector (pg 4, lentiviral transfer constructs). 
	Wang et al taught that the targeted gene editing efficiency was essentially the same (about 43%) when transduced with a single vector or co-transduced with two vectors that express the guide RNA and the Cas9 separately (pg 19). 
	
Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the design of expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose placement of an expression cassette comprising a promoter operably linked to a CRISPR guide RNA sequence in a 3’ LTR of a viral vector with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable options of where to place an expression cassette comprising a promoter operably linked to an RNA sequence, e.g siRNA, shRNA, and/or guide RNA, within a viral expression vector, as illustrated by Devroe et al (Figures 1-2), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. An artisan would have been motivated to choose placement of an expression cassette comprising a promoter operably linked to a CRISPR guide RNA sequence in a 3’ LTR of a viral vector with a reasonable expectation of success because Devroe et al taught that the 3’ LTR may be disrupted to include an expression cassette comprising a promoter operably linked to an RNA sequence, e.g siRNA or shRNA (Figures 1-2), whereby such vector design was previously recognized to be “A general method for gene knockdown” (Figure 2, LVsiGFP vector, citation 28), and as successfully demonstrated by Westerhout et al using the U6 promoter to drive expression of the gene-silencing RNA from the 3’ LTR.  
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to try a vector comprising a CRISPR guide nucleic acid to also not encode a CRISPR guided DNA modification enzyme with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would immediately recognize that there are only two options: either the CRISPR guide RNA and CRISPR enzyme are provided to the host cell encoded by the same vector (Kennedy et al, Wang et al), or the CRISPR guide RNA and the CRISPR enzyme are provided to the host cell separately, e.g. encoded by the different vectors (Wang et al). Wang et al successfully demonstrated both known options, whereby the targeted gene editing efficiency was essentially the same (about 43%) when transduced with a single vector or co-transduced with two vectors that express the guide RNA and the Cas9 separately (pg 19). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
Wang et al taught a U6 promoter operably linked to the RNA (e.g. Figure 1). 
With respect to Claim 39, Kennedy et al taught the use of lentiviral vectors (e.g. pg 84, col. 2; Figure 4). 
Devroe et al taught the use of lentiviral vectors (e.g. Figure 2). 
Westerhout et al taught the use of a viral vector (e.g. Figure 1). 
Wang et al taught the use of lentiviral vectors (e.g. Figure 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that divorcing expression of a CRISPR guided DNA modification enzyme from the vector delivering the CRISPR guide sequences allows separate delivery of a CRISPR guided DNA modification enzyme to the target cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al successfully demonstrated both known options, whereby the targeted gene editing efficiency was essentially the same (about 43%) when transduced with a single vector or co-transduced with two vectors that express the guide RNA and the Cas9 separately (pg 19). 

Applicant argues that Kennedy does not disclose any disadvantages associated with locating the promoter and sgRNA/Cas-encoding sequence near (rather than in) the 3 'UTR.
Applicant’s argument(s) has been fully considered, but is not persuasive. Kennedy et al is not require to teach disadvantages.
	 
Applicant argues that Kennedy relates to the "optimization" of the CRISPR/Cas system disclosed therein, and so the skilled person would understand that the structure of the disclosed vector is optimal. The skilled person would therefore be dissuaded from making changes for fear of the resultant vector being less than optimal based on Kennedy's instruction.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Kennedy et al taught that optimization is achieved using a U6 Pol III promoter “highly effective for sgRNA expression” (pg 84, col. 2). 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Devroe et al taught viral expression vectors in which a Pol III promoter, to wit, H1 or U6, operably linked to a small interfering RNA (RNAi) to mediate gene-specific silencing in mammalian cells (Figure 1). Devroe et al illustrate locations within the viral vector, including lentiviral vector, in which the artisan may place the promoter-RNA cassette, including the 3’ LTR (per art-recognized LTRH1 and pBABE-Puro-LTR-shRNA vectors (Figure 1) and LVsiGFP vector (Figure 2)). Similarly, Westerhout et al taught viral expression vectors in which a Pol III promoter operably linked to a small hairpin RNA (shRNA) is inserted into the 3’ LTR (Figure 1), wherein said vector is a viral vector, more specifically, a lentiviral vector, to wit, a recombinant HIV vector.

Applicant argues that Devroe et al taught numerous vector conformations (see Figures I and 2), but does not teach that any is particularly preferred.
Applicant’s argument(s) has been fully considered, but is not persuasive. Devroe et al is not required to teach a preference. Rather, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. Devroe et al taught that those of ordinary skill in the art previously recognized a finite set of known, predictable solutions as to where to place a Pol III promoter to drive expression small RNA molecules (Figures 1-2). 

Applicant argues that Westerhout teaches away from the instantly claimed invention because Westerhout teaches that inserting a promoter operably linked to a sequence encoding a nucleic acid silencing molecule into the 3' LTR is associated with genetic instability of the vector. This is undesirable, given that vectors for human use must be carefully designed and tested for integrity of the viral genome transcript, subsequent reverse transcription, integration, and possible recombination, to ensure their safety in vivo.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims place no requirement onto vector stability, integration, recombination, safety in vivo, or human use. Rather, Westerhout et al clearly taught the ability to successfully express the small RNA molecule from a Pol III promoter via an expression cassette located within the 3’ ITR of a viral vector (entire paper, Figure 1).
	 
2. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004), Westerhout et al (Molecular Therapy 14(2): 268-275, 2006), and Wang et al (CCR5 Gene Disruption via Lentiviral Vectors Expressing Cas9 and Single Guided RNA Renders Cells Resistant to HIV-1 Infection, PLoS One 9(12): e115987, doi:10.1371/journal.pone.0115987; 2014), as applied to Claims 12-13 and 39 above, and in further view of Duchateau et al (WO 14/191128; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kennedy et al, Devroe et al, nor Westerhout et al teach wherein the guide RNA is specific for a locus controlling the expression of the TCR-CD3 complex.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 16, Duchateau et al disclosed viral vectors comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9 (e.g. pg 19, lines 23-24), wherein the viral vector may also encode the CRISPR guide RNA (pg 19, lines 1-4), and wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC) (e.g. Table 2). 
	Instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. The artisan would have been motivated to substitute a first guide RNA with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, because those of ordinary skill in the art have long-recognized that the guide RNA sequence encoded by an expression vector is routinely substitutable, depending upon the artisan’s gene of interest that is to be targeted by said guide RNA, and Duchateau et al disclosed viral vectors, including lentiviral vectors, comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9, and the CRISPR guide RNA, wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
Wang et al taught a U6 promoter operably linked to the RNA (e.g. Figure 1). 
With respect to Claim 39, Kennedy et al taught the use of lentiviral vectors (e.g. pg 84, col. 2; Figure 4). 
Devroe et al taught the use of lentiviral vectors (e.g. Figure 2). 
Westerhout et al taught the use of a viral vector (e.g. Figure 1). 
Wang et al taught the use of lentiviral vectors (e.g. Figure 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Duchateau teaches away from the instantly claimed invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Duchateau et al disclosed the viral vectors for transduction of the nucleic acids encoding the RNA-guided endonucleases and/or [emphasis added] the transcripts to be used as guide RNA was found to be a possible alternative…means of transfection (pg 19, lines 1-4). Thus, Duchateau et al do not, in fact, teach away from the instantly claimed invention, but rather disclosed that the viral vectors are not required to encode both the CRISPR guide RNA and the CRISPR enzyme. 

Applicant argues that Duchateau et al do not cure the defect of Kennedy et al in view of Devroe et al and Westerhout et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Kennedy et al in view of Devroe et al and Westerhout et al are discussed above and incorporated herein. Applicant does not contest the teachings of Duchateau et al as applied to the obviousness to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, the artisan being motivated to substitute a first guide RNA with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, because those of ordinary skill in the art have long-recognized that the guide RNA sequence encoded by an expression vector is routinely substitutable, depending upon the artisan’s gene of interest that is to be targeted by said guide RNA, and Duchateau et al disclosed viral vectors, including lentiviral vectors, comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9, and the CRISPR guide RNA, wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC). 

3. 	Claims 12-13 and 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004), Westerhout et al (Molecular Therapy 14(2): 268-275, 2006) Wang et al (CCR5 Gene Disruption via Lentiviral Vectors Expressing Cas9 and Single Guided RNA Renders Cells Resistant to HIV-1 Infection, PLoS One 9(12): e115987, doi:10.1371/journal.pone.0115987; 2014), and Ma et al (Molecular Therapy—Nucleic Acids 3: e161; available online May 6, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 12, Devroe et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter, to wit, H1 or U6, operably linked to a small interfering RNA (RNAi) to mediate gene-specific silencing in mammalian cells (Figure 1). Devroe et al illustrate locations within the viral vector, including lentiviral vector, in which the artisan may place the promoter-RNA cassette, including the 3’ LTR (per art-recognized LTRH1 and pBABE-Puro-LTR-shRNA vectors (Figure 1) and LVsiGFP vector (Figure 2)). 
Similarly, Westerhout et al is considered relevant prior art for having taught viral expression vectors in which a Pol III promoter operably linked to a small hairpin RNA (shRNA) is inserted into the 3’ LTR (Figure 1), wherein said vector is a viral vector, more specifically, a lentiviral vector, to wit, a recombinant HIV vector. 

Neither Devroe et al nor Westerhout et al teach the RNA encodes a CRSIPR guide RNA. However, prior to the effective filing date of the instantly claimed invention, Kennedy et al is considered relevant prior art for having taught viral expression vectors comprising a U6 promoter (which is a Pol III promoter) operably linked to one or more CRISPR/Cas guide RNAs (e.g. pg 84, col. 2, “the U6 promoter for dual sgRNA expression”; Figure 3a), wherein said viral vector is a lentiviral vector, to wit, a recombinant HIV vector, wherein the U6-sgRNA cassette is placed near the ITR or LTR of the viral vector (Figure 4). 

Kennedy et al do not teach wherein the vector comprising the CRISPR guide RNA sequences does not comprise a CRISPR guided DNA modification enzyme. However, prior to the effective filing date of the instantly claimed invention, Wang et al is considered relevant prior art for having taught vectors for delivery of CRISPR guide sequences and CRISPR guided DNA modification enzymes, wherein: 
the CRISPR guide sequences are present in a first vector (Figure 1a); 
the CRISPR guided DNA modification enzyme is encoded by a second vector (Figure 1a); or 
the CRISPR guide sequence and the CRISPR guided DNA modification enzyme are encoded by the same vector (pg 4, lentiviral transfer constructs). 
	Wang et al taught that the targeted gene editing efficiency was essentially the same (about 43%) when transduced with a single vector or co-transduced with two vectors that express the guide RNA and the Cas9 separately (pg 19). 

Ma et al is considered relevant prior art for having taught that Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try a vector comprising a CRISPR guide nucleic acid to also not encode a CRISPR guided DNA modification enzyme with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would immediately recognize that there are only two options: either the CRISPR guide RNA and CRISPR enzyme are provided to the host cell encoded by the same vector (Kennedy et al, Wang et al), or the CRISPR guide RNA and the CRISPR enzyme are provided to the host cell separately, e.g. encoded by the different vectors (Wang et al). Wang et al successfully demonstrated both known options, whereby the targeted gene editing efficiency was essentially the same (about 43%) when transduced with a single vector or co-transduced with two vectors that express the guide RNA and the Cas9 separately (pg 19). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a gene silencing RNA, as taught by Devroe et al and/or Westerhout et al, with a CRISPR guide RNA, as taught by Kennedy et al, in a viral vector comprising in its 3’ LTR an expression cassette comprising a promoter operably linked to said RNA with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a gene silencing RNA with a CRISPR guide RNA in a viral vector comprising in its 3’ LTR an expression cassette comprising a promoter operably linked to said RNA because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Ma et al; Devroe et al, Westerhout et al, Kennedy et al); 
ii) CRISPR guide RNAs may be predictably expressed when encoded in a viral vector very near the 3’ ITR (Kennedy et al); and 
iii) the 3’ LTR of viral vectors may be disrupted to include an expression cassette comprising a promoter operably linked to an RNA sequence, e.g siRNA or shRNA (Devroe et al, Figures 1-2; Westerhout et al, Figure 1), whereby such vector design was previously recognized to predictably express the RNA molecule operably linked to the Pol III (HI or U6 promoter) from the disrupted 3’ LTR, such vectors being used as basis for general methods to express the artisan’s small RNAs of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
Wang et al taught a U6 promoter operably linked to the RNA (e.g. Figure 1). 
With respect to Claim 39, Kennedy et al taught the use of lentiviral vectors (e.g. pg 84, col. 2; Figure 4). 
Devroe et al taught the use of lentiviral vectors (e.g. Figure 2). 
Westerhout et al taught the use of a viral vector (e.g. Figure 1). 
Wang et al taught the use of lentiviral vectors (e.g. Figure 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the RNAi-mediated silencing approaches disclosed in Devroe and Westerhout are fundamentally different from CRISPR-mediated gene editing as described Kennedy et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< The instant claims are directed to the expression of small RNA molecules from a vector, more specifically, a viral vector. Kennedy et al, Devroe et al, and Westerhout et al taught the use of a Pol III promoter to drive expression of RNAi, shRNA, or sgRNA molecules, said expression cassettes being located adjacent to or within the 3’ LTR of a viral expression vector. Ma et al taught that Pol III promoters may be used to express RNAi, shRNA or guide RNA molecules (Abstract). Thus, those of ordinary skill in the art previously recognized Kennedy et al, Devroe et al, and Westerhout et al to be relevant, analogous prior art. 
	 
Applicant argues that Westerhout teaches that the effects of inserting a promoter operably linked to a sequence encoding a nucleic acid silencing molecule into the 3' LTR are unpredictable.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to articulate where expression of the small RNA molecule being driven by a Pol III promoter within the 3’ LTR of the viral expression vector is unpredictable. Rather, Westerhout et al taught that the vector stably expresses the shRNA (Title). 
	 
4. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy et al (Methods 91: 82-86, 2015; available online August 17, 2015) in view of Devroe et al (Expert Op. Biological Therapy 4(3): 319-327, 2004) and Westerhout et al (Molecular Therapy 14(2): 268-275, 2006), Wang et al (CCR5 Gene Disruption via Lentiviral Vectors Expressing Cas9 and Single Guided RNA Renders Cells Resistant to HIV-1 Infection, PLoS One 9(12): e115987, doi:10.1371/journal.pone.0115987; 2014), and Ma et al (Molecular Therapy—Nucleic Acids 3: e161; available online May 6, 2014), as applied to Claims 12-13 and 39 above, and in further view of Duchateau et al (WO 14/191128; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kennedy et al, Devroe et al, Westerhout et al, nor Ma et al teach wherein the guide RNA is specific for a locus controlling the expression of the TCR-CD3 complex.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 16, Duchateau et al disclosed viral vectors comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9 (e.g. pg 19, lines 23-24), wherein the viral vector may also encode the CRISPR guide RNA (pg 19, lines 1-4), and wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC) (e.g. Table 2). 
	Instant specification discloses that inactivation or disruption of TRAC is an embodiment of “a locus controlling the expression of the TCR-CD3 complex” (e.g pg 22, lines 14-16; pg 39, lines 14-16), as generically recited in Claim 16. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. The artisan would have been motivated to substitute a first guide RNA with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, because those of ordinary skill in the art have long-recognized that the guide RNA sequence encoded by an expression vector is routinely substitutable, depending upon the artisan’s gene of interest that is to be targeted by said guide RNA, and Duchateau et al disclosed viral vectors, including lentiviral vectors, comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9, and the CRISPR guide RNA, wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Kennedy et al taught a U6 promoter operably linked to the guide RNA (e.g. Figure 4). 
Devroe et al taught a U6 promoter or a H1 promoter operably linked to the RNA (e.g. Figures 1-2). 
Westerhout et al taught a H1 promoter operably linked to the RNA (pg 274, col. 1, DNA constructs). 
Wang et al taught a U6 promoter operably linked to the RNA (e.g. Figure 1). 
Ma et al taught that Pol III promoters, such as U6, are commonly used to express small RNAs, including small interfering RNA, short hairpin RNA, and guide RNA (Abstract). 
With respect to Claim 39, Kennedy et al taught the use of lentiviral vectors (e.g. pg 84, col. 2; Figure 4). 
Devroe et al taught the use of lentiviral vectors (e.g. Figure 2). 
Westerhout et al taught the use of a viral vector (e.g. Figure 1). 
Wang et al taught the use of lentiviral vectors (e.g. Figure 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Duchateau et al do not cure the defect of Kennedy et al in view of Devroe et al, Westerhout et al, and Ma et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Devroe et al, Westerhout et al, and Ma et al are discussed above and incorporated herein. Applicant does not contest the teachings of Duchateau et al as applied to the obviousness to substitute a first guide RNA, as taught by Kennedy et al, with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, the artisan being motivated to substitute a first guide RNA with a second guide RNA, to wit, one that is specific for a locus controlling the expression of the TCR-CD3 complex, because those of ordinary skill in the art have long-recognized that the guide RNA sequence encoded by an expression vector is routinely substitutable, depending upon the artisan’s gene of interest that is to be targeted by said guide RNA, and Duchateau et al disclosed viral vectors, including lentiviral vectors, comprising a nucleic acid encoding RNA-guided endonuclease, to wit, Cas9, and the CRISPR guide RNA, wherein the CRISPR guide RNA targets TCRalpha (syn. TRAC). 

Conclusion
5. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633